 Case 5:19-mj-00043-DW Document 2-1 Filed 04/24/19 Page 1 of 4 PageID #: 9




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH DAKOTA
                                  WESTERN DIVISION




IN THE MATTER OF THE SEARCH OF:              Case No. 5'
a-operty described
    Pine Ridge, SD.

                                      REDACTED
                             AFFIDAVIT IN SUPPORT OF
                   AN APPLICATION FOR A SEARCH WARRANT


State of South Dakota      )
                           )ss
County of Pennington       )

       I, David Lawrence, Special Agent of the Bureau of Indian Affairs Office of Justice

Services being duly sworn, states as follows:

                    INTRODUCTION AND AGENT BACKGROUND

       1.     I am an investigative or law enforcement officer of the United States,

within the meaning of 18 U.S.C. § 2510(7) and am empowered by law to conduct

investigations of and to make arrests for offenses enumerated in 18 U.S.C. § 2516. I

have 20 years of law enforcement experience. I have been assigned as a Special

Agent with the BIA Pine Ridge Agency since 2018. Since that time I have been

assigned investigative responsibilities of a multitude of Federal criminal violations

occurring on the Pine Ridge Reservation, Indian country.

      2.     The information set forth below is based upon my knowledge of an

investigation conducted by the BIA, the Federal Bureau of Investigation and the Oglala

Sioux Tribe Department of Public Safety. I have not included each and every fact

obtained pursuant to this investigation, but have set forth those facts that I believe are
Case 5:19-mj-00043-DW Document 2-1 Filed 04/24/19 Page 2 of 4 PageID #: 10
Case 5:19-mj-00043-DW Document 2-1 Filed 04/24/19 Page 3 of 4 PageID #: 11
Case 5:19-mj-00043-DW Document 2-1 Filed 04/24/19 Page 4 of 4 PageID #: 12
